Case: 09-50143     Document: 00511027414          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-50143
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ERIK RAMIREZ-RODRIGUEZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:06-CR-2017-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Erik Ramirez-Rodriguez has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Ramirez-Rodriguez has been deported from the
United States and has not filed a response.
        “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III,
section 2, of the Constitution limits federal court jurisdiction to actual cases and

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50143   Document: 00511027414 Page: 2       Date Filed: 02/12/2010
                                No. 09-50143

controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy
requirement demands that “some concrete and continuing injury other than the
now-ended incarceration or parole—some ‘collateral consequence’ of the
conviction—must exist if the suit is to be maintained.” Id. at 7.
      Upon revoking his supervised release, the district court sentenced
Ramirez-Rodriguez to 10 months of imprisonment, but the court did not impose
any additional term of supervised release. During the pendency of this appeal,
Ramirez-Rodriguez completed his term of imprisonment and has been deported.
Accordingly, there is no case or controversy for us to address.
      For the foregoing reasons, this appeal is DISMISSED as moot, and
counsel’s motion to withdraw is DENIED as unnecessary.




                                       2